        Case 2:14-cr-00022-RMP           ECF No. 215       filed 06/01/20      PageID.639 Page 1 of 3
 PROB 12C                                                                               Report Date: June 1, 2020
(6/16)
                                                                                                    FILED IN THE
                                       United States District Court                             U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON


                                                      for the
                                                                                           Jun 01, 2020
                                                                                               SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Keith L. Williams                       Case Number: 0980 2:14CR00022-RMP-1
 Address of Offender:                                           Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: October 6, 2015
 Original Offense:          Distribution of 5 Grams or More of Pure (Actual) Methamphetamine, 21 U.S.C. §
                            841(a)(1), (b)(1)(B)(viii), and 18 U.S.C. § 2
 Original Sentence:         Prison - 57 Months;            Type of Supervision: Supervised Release
                            TSR - 60 Months

 Revocation Sentence:       Prison - 9 Months;
 (August 5, 2019)           TSR - 60 Months
 Asst. U.S. Attorney:       Patrick J. Cashman             Date Supervision Commenced: April 3, 2020
 Defense Attorney:          Federal Public Defender        Date Supervision Expires: April 2, 2025


                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 05/05/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the Court.

                        Supporting Evidence: Mr. Williams is alleged to have violated mandatory condition
                        number 3 by ingesting methamphetamine, amphetamine, and marijuana on or about May 17,
                        2020; and by ingesting methamphetamine and amphetamine on or about May 24, 2020,
                        based on laboratory testing, with both tests occurring while the client was engaged in
                        inpatient treatment services with Pioneer Center East in Spokane.

                        On April 7, 2020, Mr. Keith Williams’ conditions relative to 2:14CR00022-RMP-1 were
                        reviewed with him telephonically given the current COVID-19 pandemic. Mr. Williams
                        indicated verbally he understood all conditions as ordered by the Court. Specifically, Mr.
                        Williams was made aware by his U.S. probation officer that he was required to refrain from
      Case 2:14-cr-00022-RMP             ECF No. 215        filed 06/01/20       PageID.640 Page 2 of 3
Prob12C
Re: Williams, Keith L.
June 1, 2020
Page 2

                       the use of any illicit substance.

                       On May 12, 2020, Mr. Keith Williams entered inpatient treatment services with Pioneer
                       Center East in Spokane, both at his request and in conjunction with the client’s current
                       assessed level of care as assigned by his primary treatment provider, largely as a result of
                       the client’s violation conduct as previously reported to the Court on the petition dated May
                       5, 2020.

                       On May 28, 2020, U.S. probation staff in Spokane received notification from Pioneer Center
                       East staff that the client would be unsuccessfully discharged from services on the day in
                       question for possessing a cell phone while in services and for submitting a positive urinalysis
                       sample during testing. The provider was at the time of the discharge unable to provide the
                       laboratory documentation and advised a formalized discharge summary would be submitted
                       for the undersigned officer’s review.

                       On June 1, 2020, the undersigned officer was able to review the client’s discharge summary,
                       as well as two separate lab reports relative to the client’s submitted urinalysis samples on
                       May 17 and 24, 2020. According to the reports received, on May 17, 2020, the client
                       submitted a urinalysis sample for testing while engaged in inpatient services that was
                       ultimately confirmed as being positive for methamphetamine, amphetamine, and marijuana.
                       It should be noted, on May 12, 2020, and occurring as a part of the intake process, Mr.
                       Williams submitted to urinalysis testing with the provider in which the sample submitted
                       was negative for all substances tested.

                       On May 24, 2020, the client submitted a second urinalysis sample for testing in which the
                       sample was confirmed as being positive for methamphetamine, amphetamine, and marijuana,
                       although it should be noted the client’s determined levels for marijuana actually went down
                       which would be consistent with the client not ingesting the substance since the client’s
                       submitted urinalysis test as previously occurring on May 17, 2020. The client’s determined
                       levels of both methamphetamine and amphetamine rose, consistent with the client’s new use
                       of the substances.

                       On June 1, 2020, the client was contacted telephonically with respect to the received
                       discharge summary and lab reports as outlined herein. Mr. Williams denied any use of any
                       illicit substance while engaged in inpatient treatment, stating he could not speak as to the
                       levels reported because he had not used. It should be noted, Mr. Williams did admit to
                       receiving candy through the fence while in the facility and to also possessing a cell phone,
                       stating he had it on his person upon his arrival and simply did not turn it over to staff as
                       required.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.
        Case 2:14-cr-00022-RMP           ECF No. 215        filed 06/01/20     PageID.641 Page 3 of 3
Prob12C
Re: Williams, Keith L.
June 1, 2020
Page 3

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     June 1, 2020
                                                                             s/Chris Heinen
                                                                             Chris Heinen
                                                                             U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                             Signature of Judicial Officer

                                                                                              6/1/2020
                                                                             Date
